Exhibit 10.2

 

AGILE THERAPEUTICS, INC.

101 POOR FARM ROAD

PRINCETON, NEW JERSEY 08540

 

February 24, 2015

 

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

 

Attention:  Mr. Manuel A. Henriquez

 

Ladies and Gentlemen:

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by Agile Therapeutics, Inc., a Delaware corporation (the
“Company”), the Company hereby grants to Hercules Technology Growth
Capital, Inc., a Maryland corporation, in its capacity under and pursuant to the
Loan Agreement (as defined below) as administrative agent for itself and the
Lender (as defined in the Loan Agreement) (“Hercules”), the right to participate
in and/or designate one or more of its affiliates (Hercules, together with such
affiliates, collectively, “Hercules Purchasers”) to participate in any one or
more Subsequent Financings (as defined below) selected by Hercules in its sole
discretion by permitting all Hercules Purchasers who participate in such
Subsequent Financings to purchase up to a maximum aggregate (for all Subsequent
Financings) of $2,000,000.00 of Subsequent Financing Securities (as defined
below) therein.  Hercules Purchasers shall have no obligation to purchase
Subsequent Financing Securities.  Each Hercules Purchaser acquiring Subsequent
Financing Securities in a Subsequent Financing shall be an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended (the “Act”).

 

As used herein:

 

“Subsequent Financing” means each sale and issuance by the Company on or after
the date hereof, in a single transactions or series of related transactions, of
shares of its common stock, convertible preferred stock or other equity
securities of the Company, whether or not currently authorized (or instruments
exercisable for or convertible into shares of common stock, convertible
preferred stock or other equity securities of the Company), to one or more
investors for cash for financing purposes in an offering that is broadly
marketed to multiple investors, other than a sale effected pursuant to an
effective registration statement under the Act.

 

“Subsequent Financing Securities” means, with respect to any Subsequent
Financing, the class and series of common stock, convertible preferred stock or
other equity security of the Company, whether or not currently authorized (or
instruments exercisable for or convertible into

 

--------------------------------------------------------------------------------


 

shares of common stock, convertible preferred stock or other equity securities
of the Company), sold and issued by the Company to the investor purchasers in
such Subsequent Financing.

 

“Warrant” means that certain Warrant Agreement, dated as of the date hereof,
between the Company and Hercules.

 

The purchase by each Hercules Purchaser of Subsequent Financing Securities in
any Subsequent Financing shall be made, subject to the provisions of this letter
agreement (and subject to Hercules’ rights set forth in the Loan Agreement (as
defined below)), upon the same terms and conditions (including, without
limitation, price) as purchases by the other investor purchasers of Subsequent
Financing Securities therein, and each such Hercules Purchaser shall execute the
definitive stock or securities purchase agreement, investor rights agreement,
stockholders agreement, voting agreement and other agreements and documents
(collectively, the “Operative Documents”) executed by such other investor
purchasers in connection with such Subsequent Financing.  As used herein, “Loan
Agreement” means that certain Loan and Security Agreement of even date herewith
between the Company and Hercules in its capacity as administrative agent for
itself and the Lenders as defined therein, as amended and/or restated and in
effect from time to time.

 

The Company shall give Hercules not less than fifteen (15) days written notice
prior to the anticipated closing of each Subsequent Financing summarizing the
principal terms and conditions of such Subsequent Financing (including, without
limitation, price), and shall provide such drafts and definitive copies of the
Operative Documents and other documents and information in connection with such
Subsequent Financing as are provided to the other investor purchasers or
prospective investor purchasers of Subsequent Financing Securities therein.  Any
Hercules Purchaser may exercise its purchase rights hereunder by delivering
written notice thereof to the Company no later than the later to occur of
(i) five (5) days prior to such anticipated closing, and (ii) ten (10) days
after Hercules’ actual receipt of such Company notice.  The Operative Documents
and other materials and information provided by the Company to Hercules
Purchasers in connection with each Subsequent Financing shall be held and
treated by each such Hercules Purchaser in confidence in accordance with the
provisions of Section 11.12 of the Loan Agreement.  All notices and other
communications from the Company to Hercules hereunder shall be given in
accordance with the requirements of the notice provisions set forth in the Loan
Agreement.

 

This Agreement, and all rights and obligations hereunder, shall terminate upon
the earlier of (a) the purchase of an aggregate of $2,000,000.00 of Subsequent
Financing Securities by the Hercules Purchasers, and (b) the later of the
following: (i) the repayment of all indebtedness under the Loan Agreement, or
(ii) the exercise in full of the Warrant or the expiration or termination of the
exercise period for the Warrant.

 

[Remainder of page left blank intentionally]

 

2

--------------------------------------------------------------------------------


 

This Agreement shall be governed by, and interpreted and enforced in accordance
with, the laws of the State of New York, excluding its conflict of laws
provisions that would cause the application of the laws of any other
jurisdiction.

 

 

Very truly yours,

 

 

 

AGILE THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Al Altomari

 

Name:

Al Altomari

 

Title:

President & Chief Executive Officer

 

 

Acknowledged and agreed to:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

 

 

By:

/s/ Christine Fera

 

Name:

Christine Fera

 

Its:

Director of Contract Originations

 

 

[Signature page to Right to Invest Letter]

 

--------------------------------------------------------------------------------